t c memo united_states tax_court terence e shanley petitioner v commissioner of internal revenue respondent docket no 3046-08l filed date p failed to pay his self-reported federal_income_tax liability for the year and r issued a notice_of_intent_to_levy p requested a hearing under sec_6330 indicating a desire for an installment_agreement r’s office of appeals requested that p provide financial information within days p asked for an extension of time to submit the requested financial information r’s appeals officer denied that request p did not provide any of the information by the time of the hearing r’s appeals officer issued to p a notice_of_determination in which he determined that a levy was appropriate p appealed that determination to this court r moved for summary_judgment and p opposed r’s motion but still did not provide the information or explain his delay held r’s office of appeals did not abuse its discretion in denying p’s request for more time to complete and submit financial information howard m koff for petitioner frederick c mutter for respondent memorandum opinion gustafson judge this case is an appeal by petitioner terence e shanley pursuant to sec_6330 d from the determination by an appeals officer of the internal_revenue_service irs to uphold a proposed levy to collect mr shanley’s unpaid federal_income_tax liability for the case is before us on respondent’s motion for summary_judgment under rule for the reasons stated herein we will grant respondent’s motion for summary_judgment sustaining his determination to proceed with the levy against mr shanley background the following facts are based on the documents in the record of the irs’s hearing held pursuant to sec_6330 and c those documents are authenticated by the declaration of the irs’s settlement officer included with the irs’s motion as is set out further below petitioner did not raise any genuine issue as to these facts 1unless otherwise noted citations herein to sections refer to the internal_revenue_code u s c and citations to rules refer to the tax_court rules_of_practice procedure for tax_year mr shanley timely filed a form_1040 u s individual_income_tax_return on which he reported that he was liable for dollar_figure in tax but he did not pay that self- reported liability on date the irs entered assessments against mr shanley for income_tax additions to tax for failure_to_pay_tax and failure to make estimated_tax payments and statutory interest and issued to him a notice of balance due with respect to his unpaid liability mr shanley did not pay the amount due as a result of mr shanley’s failure to respond to the notice of balance due on date the irs issued to mr shanley a final notice_of_intent_to_levy and notice of your right to a hearing through his counsel mr shanley timely requested a collection_due_process cdp hearing by submitting to the irs on date a form request for a collection_due_process or equivalent_hearing mr shanley’s form stated that he disagreed with the proposed levy because t here are alternatives to levy seizure eg an i a installment_agreement accordingly enforced collection should not proceed on date irs settlement officer genene hopkins sent a letter to mr shanley with a copy to his counsel scheduling a telephone cdp hearing for date the letter informed mr shanley that he needed to provide by date-- a completed collection information statement form 433-a for individuals and or form 433-b for businesses plu sec_3 months applicable substantiation for all items listed on the form proof of estimated_tax payments for the period s listed below form 433-d installment_agreement underlining in original mr shanley failed to provide the settlement officer with any of the requested information by the stated deadline of date rather on december 27--ie two weeks beyond the december deadline--mr shanley’s counsel2 requested by fax transmission a postponement of the date cdp hearing by stating that w e need until date in order to prepare an accurate and complete 433-a accordingly we respectfully request a postponement of the collection_due_process_hearing until date on date by a return fax to counsel the irs denied the request for a postponement and reaffirmed that t he conference will be conducted as scheduled on date 2mr shanley’s counsel who requested this postponement was the same counsel who had filed the form on mr shanley’s behalf in date requesting the cdp hearing and who had been sent the copy of the letter scheduling the january hearing and who later filed mr shanley’s petition in this case on date the cdp hearing was held by telephone at the cdp hearing mr shanley’s counsel indicated that he was not prepared for the conference as he did not have the information requested in the letter of date according to the uncontradicted notice_of_determination counsel’s only explanation during the cdp hearing for his delay in providing the information was that mr shanley had not provided the information to his counsel mr shanley’s counsel further stated that he would petition the tax_court in an attempt to resolve the issues and would obtain the necessary documentation in the meantime on date the irs’s office of appeals issued the notice_of_determination concerning collection action s under sec_6320 and or which sustained the proposed levy for income_tax because mr shanley neither provided the requested financial information nor showed that he was in compliance with estimated_tax payment requirements for the attachment to the notice_of_determination stated with bold type in the original issue in your request for a hearing you state there are alternatives to levy seizure eg as an installment_agreement accordingly enforced collection should not proceed response the settlement officer called to conduct the conference on the scheduled date and time however your representative stated that he was not prepared for the conference hearing as you had not provided the requested and necessary documentation for any proposed alternative a compliance check is required to ensure that all required returns have been filed and all estimated_tax payments if applicable have been made since you are not in compliance with estimated_tax payments alternatives to enforced collection actions are precluded by regulations we could not reach an agreement extend any relief to you or consider an alternative to the proposed levy since the requested documents were not received the settlement officer is unable to make a determination regarding the collectibility of your account on date mr shanley timely petitioned this court to review the notice_of_determination issued on date the petition alleges that the notice_of_determination is erroneous and should be corrected to provide for alternative s to enforced collection the petition also alleges that mr shanley was not afforded adequate and reasonable_time to prepare the 433-a which would establish the bases for collection alternatives at the time mr shanley petitioned this court he resided in the state of new york on date the irs moved for summary_judgment contending that there remains no genuine issue of material fact for trial and that judgment in respondent’s favor is warranted because the determination by the office of appeals did not constitute an abuse_of_discretion on date the court ordered mr shanley to file a response to the irs’s motion on date mr shanley responded to the motion for summary_judgment by tersely stating concerning respondent’s motion the issues involved are inherently factual accordingly summary_judgment and the subject motion should be denied discussion i applicable legal principles a collection review procedure when a taxpayer fails to pay any federal_income_tax liability within days of notice_and_demand the irs may collect the unpaid tax by levy on the taxpayer’s property pursuant to sec_6331 however before the irs may proceed with that levy the taxpayer is entitled to administrative and judicial review pursuant to sec_6330 administrative review is carried out by way of a hearing before the irs’s office of appeals under sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr shanley has done the pertinent procedures for the agency-level cdp hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 in this case mr shanley’s contentions pertain to the second of those sets of issues--ie relevant issue s relating to the proposed levy under sec_6330 b abuse_of_discretion in a cdp case in which the underlying liability is not at issue as is the case here we review the determination of the 3in the case of a levy to collect a self-reported income_tax_liability the basic requirements see sec_6331 d for which the appeals officer obtains verification are the irs’s timely assessment of the liability sec_6201 sec_6501 the giving to the taxpayer of notice_and_demand for payment of the liability sec_6303 and the giving to the taxpayer of notice of intention to levy and of the taxpayer’s right to a hearing sec_6330 sec_6331 in the instant case a review of mr shanley’s irs transcript in the hearing record shows that the above requirements were met mr shanley does not dispute that the requirements of any applicable law or administrative procedure were met in compliance with sec_6330 4mr shanley does not contest the underlying self-reported liability therefore the underlying liability is not at issue see 114_tc_176 office of appeals for an abuse_of_discretion that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 114_tc_176 c summary_judgment standard where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir cert_denied 513_us_821 90_tc_753 the party moving for summary_judgment here the irs bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment here mr shanley 85_tc_812 79_tc_340 rule d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial mr shanley’s response to the irs’s motion did not set forth specific facts showing that there is a genuine issue for trial instead his response simply stated in its entirety concerning respondent’s motion the issues involved are inherently factual accordingly summary_judgment and the subject motion should be denied such bare allegations will not suffice to avoid summary_judgment 119_tc_157 citing 806_fsupp_1165 s d n y affd 13_f3d_577 2d cir 87_tc_1213 moore v commissioner tcmemo_2001_305 655_f2d_1098 the question whether the irs abused its discretion can be said to be inherently factual as mr shanley characterizes it but only in the sense that every lawsuit is inherently factual since every case requires the application of law to the actual facts of the particular case in many cases the facts are subject_to dispute and such cases should proceed to trial but when one party has moved for summary_judgment thereby asserting that there are no material facts in dispute rule requires that the adverse_party opposing summary_judgment must demonstrate a genuine issue of fact that requires a trial mr shanley’s opposition however leaves entirely unchallenged the factual basis for the irs’s motion he does not successfully raise a genuine issue merely by declaring the case to be inherently factual consequently we review respondent’s motion and supporting affidavits and exhibits to decide whether on the basis of the undisputed facts shown therein there is any genuine issue on the question whether the irs abused its discretion in determining to proceed with a levy to collect mr shanley’s tax_liability ii the irs’s entitlement to summary_judgment the irs determined to proceed with its levy against mr shanley and did not entertain an installment_agreement or other collection alternatives because mr shanley failed to fulfill two prerequisites for consideration of such alternatives he failed to submit financial information sufficient to enable the irs to evaluate his collection potential and he failed to show that he was in compliance with his obligation to make estimated_tax payments for the subsequent year it is ordinarily not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_ roman v commissioner tcmemo_2004_20 in doing so the appeals officer simply follows the requirements of sec_301_6330-1 proced admin regs c f_r and revproc_2003_71 2003_2_cb_517 however the issue mr shanley raises is whether the office of appeals abused its discretion by not allowing mr shanley more time to complete and submit the requested financial information where an appeals officer unreasonably failed to consider evidence at a sec_6330 hearing that failure is an abuse_of_discretion see 123_tc_85 revd 439_f3d_455 8th cir and an appeals officer’s unreasonable denial of a request for more time to submit that evidence would likewise be an abuse_of_discretion however on the facts of this case we find that the appeals officer’s decision was reasonable and that therefore there was no abuse_of_discretion in denying mr shanley’s request for more time to submit the requested information the settlement officer by letter of date to mr shanley and his counsel clearly informed him that he needed to provide by date i a completed form 433-a or form 433-b plus three months of substantiation ii proof of estimated_tax payments for and iii a form 433-d installment_agreement this letter gave mr shanley days from the date of the letter to submit the required information but he failed to meet that due_date if a 14-day deadline to submit requested information might seem short in some contexts it was not unreasonably short in this context for several reasons first the appeals officer’s approach was not inconsistent with the irs’s guidelines there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy gazi v commissioner tcmemo_2007_342 94_tcm_474 appeals will however attempt to conduct a sec_6330 hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs second neither mr shanley nor his counsel made any response to the irs until after the deadline had passed a partial but timely response or a request for the extension of time made before date might have constituted some sort of attempted compliance with the deadline and might prompt 5we consider the appeals officer’s deadline in context see eg morlino v commissioner tcmemo_2005_203 90_tcm_168 roman v commissioner tcmemo_2004_20 87_tcm_835 6see also internal_revenue_manual irm pt date internal_revenue_manual abr ann irm-aa pt a date good case management practices dictate that we allow a taxpayer no more than days to provide the requested financial information more sympathy for his argument but mr shanley’s counsel waited until two weeks after the deadline to request an extension and provided no responsive information at all third neither mr shanley’s request for more time faxed to the office of appeals nor his opposition to the irs’s motion for summary_judgment here provided any reason for his alleged need for more time there might be reasons related to the season such as holidays or counsel’s obligations in a filing season or reasons related to the information-gathering process such as difficulty in getting information from third parties or reasons personal to the taxpayer such as sickness that could make this a closer question but none of those reasons has been alleged here rather the reason that mr shanley’s counsel said he needed more time was simply that his client had not yet provided him the information the appeals officer was therefore not presented with any substantial reason to grant an extension fourth mr shanley actually had much more than two weeks to assemble the information by date he had requested his cdp hearing on date--almost three months before this december deadline in that cdp request mr shanley indicated that an installment_agreement was his preferred collection alternative his counsel should have known that mr shanley would need to provide financial information and be current with filing and payment requirements before an installment_agreement could be considered fifth mr shanley actually did have a de_facto extension of time his hearing was scheduled for date and he could have submitted the information at that time if the appeals officer had refused to consider information submitted after the december deadline but in time for the january hearing then a more serious challenge to the appeals officer’s exercise of discretion could have been made here but such a challenge is unlikely ever to arise since it is the policy of the office of appeals to consider financial information submitted past the deadline and up to the time of the issuance of the notice_of_determination irm pt c date see also irm-aa pt date thus mr shanley had until date--more than six weeks after the initial request for the information--to submit the documentation to appeals for consideration but he did not do so sixth subsequent events indicate that an extension of the deadline would not have resulted in mr shanley’s submitting the information the passage of additional months has not yielded the information the irs has still not been given the requested information despite the standing_pretrial_order issued in this case on date and when the irs moved for summary_judgment and the court ordered petitioner to respond that could have been an occasion for mr shanley to oppose the motion by showing that the information could indeed have been available to the appeals officer if mr shanley had been given the additional time he requested but he did not do so on these facts we cannot hold that the denial of the extension by the office of appeals was arbitrary capricious or without sound basis in fact or law since the 14-day deadline is supported by the irs’s regulations and internal policy and since mr shanley disregarded multiple subsequent opportunities to submit the information we conclude that the office of appeals did not abuse its discretion and we hold that respondent is entitled to the entry of a decision sustaining the determination and proposed levy as a matter of law to reflect the foregoing an appropriate order and decision will be entered 7the standing_pretrial_order urges the exchange of information between the parties all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used solely to impeach the credibility of a witness any documents or materials which a party expects to utilize in the event of trial except solely for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session
